                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JEREMY W. FAITH,                                   Case No. 19-mc-80204-DMR
                                   8                    Plaintiff,
                                                                                            ORDER DENYING THIRD PARTIES'
                                   9             v.                                         MOTION TO QUASH WITHOUT
                                                                                            PREJUDICE
                                  10     SAMANTHA L. CARON, et al.,
                                                                                            Re: Dkt. No. 1
                                  11                    Defendants.

                                  12          This miscellaneous action relates to a proceeding pending before the United States
Northern District of California
 United States District Court




                                  13   Bankruptcy Court for the Central District of California, Jeremy W. Faith, Chapter 7 Trustee v.

                                  14   Samantha L. Caron, et al, 18-bk-11056 DS (“the bankruptcy action”). On August 7, 2019, the

                                  15   plaintiff in the bankruptcy action, Jeremy W. Faith, purportedly served a Federal Rule of Civil

                                  16   Procedure 45 subpoena on Google LLC (“Google”) seeking seven categories of documents, at

                                  17   least four of which relate to third parties Andrew S. Mansfield and Blythe M. Mansfield (“the

                                  18   Mansfields”). The Mansfields now move to quash the subpoena issued by Faith in the bankruptcy

                                  19   action. [Docket No. 1.]

                                  20          Federal Rule of Civil Procedure 45 permits any party to issue a subpoena commanding a

                                  21   non-party to “produce designated documents, electronically stored information, or tangible things
                                       in that person’s possession, custody, or control.” Fed. R. Civ. P. 45(a)(1)(A)(iii). A subpoena
                                  22
                                       must issue from the court where the action is pending. Fed. R. Civ. P. 45(a)(2). A motion to
                                  23
                                       quash a subpoena must be brought before “the court for the district where compliance is required.”
                                  24
                                       Fed. R. Civ. P. 45(d)(3)(A), (B). In cases where the court of compliance did not issue the
                                  25
                                       subpoena, it may “transfer a motion under this rule to the issuing court if the person subject to the
                                  26
                                       subpoena consents or if the court finds exceptional circumstances.” Fed. R. Civ. P. 45(f).
                                  27
                                              Here, the subpoena issued from the United States Bankruptcy Court for the Central District
                                  28
                                   1   of California, where the underlying bankruptcy action is pending. A. Mansfield Decl., Aug. 13,

                                   2   2019, Ex. A. The subpoena appears to have been served on Google in Sacramento, California. Id.

                                   3   The subpoena explicitly directs Google to comply at the office of Faith’s attorney in Newport

                                   4   Beach, California, which is located in the Central District of California. Based on the facts

                                   5   appearing on the face of the subpoena, the Central District of California is both the issuing court

                                   6   and the court of compliance. As such, Rule 45 dictates that the Mansfields should have filed this

                                   7   motion in the Central District of California. Fed. R. Civ. P. 45(d)(3)(A), (B). Accordingly, the

                                   8   motion to quash is denied without prejudice to the Mansfields’ ability to refile in the proper court.

                                   9   Faith is ordered to immediately serve a copy of this order on Google. The Clerk of the Court shall
                                                                                                              ISTRIC
                                  10
                                       close the file in this matter.
                                                                                                         TES D      TC
                                                                                                       TA




                                                                                                                             O
                                                                                                  S
                                  11




                                                                                                                              U
                                                                                                 ED




                                                                                                                               RT
                                                                                                                            D
                                                                                                                     RDERE
                                               IT IS SO ORDERED.
                                                                                             UNIT             OO
                                  12
                                                                                                      IT IS S
Northern District of California
 United States District Court




                                       Dated: August 19, 2019




                                                                                                                                     R NIA
                                  13
                                                                                         ______________________________________
                                                                                                                            u
                                  14                                                                                a M. Ry
                                                                                             NO



                                                                                                            D
                                                                                                        Donna o n
                                                                                                               M. nRyu
                                                                                                      udge




                                                                                                                                     FO
                                                                                               UnitedJ States Magistrate Judge
                                                                                               RT



                                  15




                                                                                                                                 LI
                                                                                                      ER
                                                                                                 H




                                                                                                                             A
                                  16                                                                       N                     C
                                                                                                                             F
                                                                                                               D IS T IC T O
                                  17                                                                                 R

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
